Citation Nr: 0913008	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-39 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel






INTRODUCTION

The Veteran had active duty military service from March 1970 
to October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California that assigned an initial rating of 30 
percent for PTSD.

During the course of this appeal, jurisdiction over this 
claim was transferred to the VA RO in Portland, Oregon.  In a 
January 2009 decision by a Decision Review Officer, the 
initial rating for the Veteran's PTSD was increased to 50 
percent, from the effective date of service connection.  This 
did not satisfy the Veteran's appeal.


FINDING OF FACT

Throughout the initial rating period the Veteran's PTSD the 
occupational and social impairment from the Veteran's PTSD 
has most nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increase in his initial disability 
rating for PTSD.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the effective-date element of the 
claim, by letters mailed in August 2004 and June 2008.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records are on 
file, and reports have been received from the Veteran's 
private psychologist.  VA also requested all pertinent 
private medical records identified by the Veteran.  Private 
medical records from Mr. R.C. were never received after an 
attempt to obtain them was made.  The Veteran also failed to 
provide VA with copies of these records.  The Veteran was 
afforded appropriate VA examinations in response to his claim 
in October 2004 and again in January 2008.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.




Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD most nearly 
approximates the occupational and social impairment with 
deficiencies in most areas contemplated by a 70 percent 
evaluation.

In an August 2004 report, Dr. P.B., a clinical and forensic 
psychologist, indicated that she had seen the Veteran several 
times for PTSD counseling since July 2004.  She reported that 
the Veteran's grooming and hygiene were good.  His long-term 
memory and concentration were unimpaired.  His judgment was 
fair and his insight was fair to poor, but improving.  Dr. 
P.B. diagnosed chronic PTSD and stated that it was moderate.  
She assigned the Veteran a Global Assessment of Functioning 
(GAF) score of 56.

The Veteran was afforded a VA psychiatric examination by a 
psychologist in October 2004.  At this examination the 
Veteran reported he felt depressed and stirred up over 
Vietnam and cried frequently when thinking about Vietnam.  He 
stated he did not sleep well and was awakened by nightmares 
of Vietnam 2-3 times per month.  He reported he was unable to 
get close to his wife and had no close friends other than a 
former medic whom he saw only occasionally.  He stated he 
never became close to his fellow firefighters, who had worked 
with him for years.  The Veteran stated he was afraid of 
losing people and did not trust people.  He also reported he 
had superficially friendly relationships, but once they get 
too close he would become very uncomfortable and exit the 
relationship.

At this examination the Veteran reported that he talked very 
little about his time in Vietnam and often told people that 
he was just a legal clerk while stationed in Vietnam in order 
to avoid questions about his experiences.  He reported 
feelings of shame and low self-esteem when he thought about 
the men who died when he was supposed to be taking care of 
them.  He stated that talking about Vietnam depressed him.  

The Veteran reported several symptoms of hyperarousal.  He 
stated that he was very aware of noises and would check the 
house several times at night before going to bed.  He stated 
that at restaurants he had to see out a window, see the front 
door, and sit with his back to the wall or he would be very 
uncomfortable.  He also reported problems with anger 
throughout the years.  He had road rage and reported this 
concerned his wife as their children were often in the car 
with him.  He also said he used to "blow up" and punch 
walls and put holes in the doors.  

The examination disclosed that the Veteran was cleanly 
dressed and alert times three.  His speech was productive and 
normal, and his affect appeared sad and depressed.  At this 
examination the Veteran stated he had made no suicide 
attempts except for indirect methods, such as putting himself 
in danger at fire scenes.  The Veteran was diagnosed with 
chronic PTSD, mild to moderate, and generalized anxiety 
disorder.  He was assigned a GAF score of 60-65.

The examiner reported that the Veteran appeared to have had 
PTSD symptoms for years, but was able to ignore them as part 
of a high stress job as a firefighter.  The examiner was of 
the opinion that the Veteran's PTSD played an indeterminate 
negative role in his job, mainly social isolation from 
colleagues, and in his marriage through irritability, social 
isolation, and emotional distance.  The examiner also stated 
it was clear the Veteran suffered daily from symptoms of 
PTSD, which he had successfully avoided through well-honed 
skills of denial and avoidance, but that the Veteran's 
ability to continue such diversionary tactics appeared to be 
lessening.

In a Notice of Disagreement (NOD), received from the Veteran 
in March 2005, the Veteran wrote about a helicopter accident 
he witnessed while fighting fires in July 2004.  He stated he 
was one of the first on the scene and helped rescue the three 
men inside before the helicopter was consumed by fire.  He 
stated that after he had pulled the men to safety he sat back 
and started to experience freeze-frame flashbacks of his 
combat experiences in Vietnam.  He stated the incident was a 
major trigger.  He spoke of his job as previously being an 
escape for him, a place where he could avoid thinking about 
Vietnam, but since the accident his two worlds had collided.  
He reported concern over whether he would be able to 
effectively carry out his job and whether he would continue 
to be able to make life-saving decisions.

In the Substantive Appeal, received from the Veteran in 
December 2005, the Veteran reported that he had been forced 
to retire from his job as a firefighter within 9 months of 
the aforementioned helicopter crash.  The Veteran stated that 
during the 9 months preceding his retirement he became 
increasingly anxious with each fire, until finally he was 
experiencing severe anxiety at every fire and was thinking 
about every move he made rather than acting on instinct as he 
had in the past.  He reported this caused him to make 
mistakes, which ultimately led him to retire.  He stated that 
since his retirement he had become even more isolated from 
his children and wife.  He stated he regularly experienced 
nightmares about his combat experience and would then wake up 
with his heart pounding.  His wife also told him that he 
called out in his sleep a lot.  He said that overall he has 
experienced an increase in his PTSD symptoms since the 
helicopter crash in July 2004.  

In an August 2005 report, Dr. P.B. indicated that she had 
continued to work with the Veteran.  She observed that the 
Veteran continues to experience hypervigilance, anger 
problems and sleep disturbance.  She noted that the Veteran's 
marriage was in trouble due to his emotional detachment, even 
though he was able to talk about his ability to care for his 
wife and children.  She stated that the Veteran had retired 
from his long term employment with the fire department and 
that it was her understanding that he was encouraged to 
leave.  She noted that due to his attachment, the Veteran had 
not formed relationships with his co-workers.  The mental 
status examination of the Veteran disclosed findings similar 
to those reported in August 2004.

In a statement dated in December 2005, the Veteran's wife 
described the problems she believes the Veteran has 
experienced because of his PTSD, to include depression, 
anger, detachment, flashbacks, impaired concentration, sleep 
disturbance, loss of control of his emotions, and extreme 
difficulty completing tasks.

In January 2008 the Veteran was afforded another VA 
psychiatric examination, again administered by a 
psychologist.  At this examination the Veteran's grooming and 
hygiene were good or better, his affect was flat, he forgot 
his train of thought while telling the examiner his stories, 
and he became tearful when speaking about his experiences in 
Vietnam and as a firefighter.  The examiner reported that the 
Veteran's thought processes were logical and linear.  Also, 
the Veteran denied suicidal and homicidal ideations, but said 
he thought about death a lot.  

The Veteran reported he was a light sleeper and would wake up 
every 1 to 2 hours.  He stated that when he woke up he would 
get up and check his surroundings and feel like he had to get 
"oriented."  The Veteran also described problems with his 
temper and reported being easily angered with his wife and 
feeling irritable most of the time.  He stated his 
concentration and memory were poor.  He said he had to make 
lists for himself so that he would remember to complete 
tasks, and even then he did not complete his lists because he 
did not follow through.  He stated he was easily distracted 
when working on something.

The examiner stated the Veteran reported symptoms consistent 
with major depression and met the diagnostic criteria for 
dysthymia.  The examiner diagnosed the Veteran with major 
depressive disorder and related it to the Veteran's diagnosis 
of PTSD.  The examiner assigned the Veteran a GAF score of 
55.  As to the Veteran's ability to function at work, the 
examiner stated the Veteran's PTSD had a severe impact on his 
ability to function as a firefighter, but it was possible the 
Veteran's symptoms and his relationship with his wife would 
improve if he were able to find employment.  However, the 
examiner stated that this was more speculation than anything 
else because the Veteran had been unable to obtain employment 
despite actively looking for the past 16 months.  As to 
maintaining social relationships, the examiner stated the 
Veteran's PTSD and associated depression likely had an impact 
on his ability to socially interact with others.  The 
examiner said the Veteran's depression was only partially in 
remission, probably only because he had been taking 
medication regularly.

Since his last VA examination the Veteran was seen several 
times for counseling and medication management at a VA 
medical center.  In March 2008 the Veteran was given an 
examination by a social worker (MSW) who indicated the 
Veteran continued to suffer from PTSD and major depression.  
The MSW assigned the Veteran a GAF score of 60.  

GAF scores are based on a scale reflecting the, 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 41-50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51-60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  While 
particular GAF scores are not contained in the VA schedule of 
ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
things considered when determining an evaluation.  

In the present case the Veteran was assigned GAF scores of 
60-65 in October 2004, 56 in August 2004 and August 2005, 55 
in January 2008, and 60 in March 2008.  The Board finds that 
these scores are inconsistent with the subjective complaints 
of the Veteran and the impairment described by the examiners 
at the separate evaluations.  Therefore, the Board assigns 
the GAF scores less probative weight than the subjective 
complaints and objective findings discussed above. 

The Board finds that a 70 percent evaluation for PTSD is in 
order because the Veteran is shown by medical evidence to 
have occupational and social impairment with deficiencies in 
work, family relations, and mood.  This more closely 
approximates "occupational and social impairment with 
deficiencies in most areas" as defined in the criteria for 
the 70 percent rating.  

The Board has given consideration to assigning a 100 percent 
evaluation for PTSD.  However, at no time during the period 
under review has the Veteran exhibited total any of the 
symptoms associated with a 100 percent evaluation under 
Diagnostic Code 9411.  In addition, he does maintain social 
relationships with his wife and children, and with a former 
medic with whom he served.  Although it is clear that the 
Veteran retired because of his PTSD, the record does not show 
that he was required to retire.  In sum, the record does not 
show that the social and occupational impairment from the 
Veteran's PTSD more nearly approximates the total impairment 
contemplated by a 100 percent rating than the deficiencies in 
most areas contemplated by a 70 percent rating. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 70 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the 70 percent rating granted in this decision.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is no in order.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


